Charged by indictment with the offense of assault with a prohibited weapon, appellant entered a plea of guilty, and the jury assessed his punishment at confinement in the penitentiary for a period of one year. *Page 53 
The record is accompanied by no statement of facts; nor is there complaint by bill of exceptions or otherwise of any ruling of the trial court, or fault in the trial of the case. The indictment is not attacked, nor have we observed in it any vice. So far as we are able to discern from the record, the conviction is regular, and this court has no choice but to enter a judgment of affirmance. Such is the order.
Affirmed.
          ON REHEARING AND APPLICATION FOR CERTIORARI.                         June 25, 1924.